United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 02-3357
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         *
      v.                                 * Appeal from the United States
                                         * District Court for the
Opera Moore,                             * Eastern District of Missouri.
                                         *      [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                          Submitted: February 13, 2003

                               Filed: February 27, 2003
                                    ___________

Before BOWMAN, WOLLMAN, and LOKEN, Circuit Judges.
                        ___________

PER CURIAM.

      Opera Moore appeals the district court’s1 dismissal for lack of jurisdiction of
his motion requesting correction of his presentence report (PSR). We affirm.

      The district court clerk’s office received a letter from Moore stating that errors
in his PSR prevented him from participating in programs within the Bureau of
Prisons. The district court construed the letter as a motion to correct the PSR under

      1
       The Honorable Catherine D. Perry, United States District Judge for the Eastern
District of Missouri.
Federal Rule of Criminal Procedure 32, and denied the motion, finding that it lacked
jurisdiction to correct a PSR after sentencing. We agree with the district court that
it lacked jurisdiction. See United States v. Angiulo, 57 F.3d 38, 41 (1st Cir. 1995)
(Rule 32, in and of itself, does not confer jurisdiction on district court to conduct
postsentence review).

       Accordingly, we affirm the judgment of the district court. We deny Moore’s
request for reimbursement of his filing fee, as the record does not reflect that he paid
the fee.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-